          Case 4:20-cv-05205-TOR    ECF No. 8    filed 11/17/20   PageID.22 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CLAY VINSON HAYNES,
                                                     NO: 4:20-CV-5205-TOR
 8                               Plaintiff,
                                                     ORDER OF VOLUNTARY
 9           v.                                      DISMISSAL WITHOUT PREJUDICE

10    BENTON COUNTY, and
      SCOTT SOUZA,
11
                                 Defendants.
12

13          BEFORE THE COURT is Plaintiff’s Request for Voluntary Dismissal (ECF

14   No. 6). Plaintiff has not paid the filing fee nor has he been granted in forma

15   pauperis status. Plaintiff explains that this action is not “ripe for adjudication”

16   ECF No. 6, and that he only intended to report a crime, ECF No. 7. Because

17   Defendants have neither filed an answer nor moved for summary judgment,

18   Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R. Civ. P.

19   41(a)(1)(A)(i).

20   //



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 4:20-cv-05205-TOR     ECF No. 8    filed 11/17/20   PageID.23 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter are DISMISSED without

 3   prejudice and without costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to Plaintiff, and CLOSE the file.

 6         DATED November 17, 2020.

 7

 8                                  THOMAS O. RICE
                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
